                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #: _________________
NTT AMERICA, INC.,                                             DATE FILED: 10/29/2018
                             Plaintiff,

              -against-                                            17 Civ. 8274 (AT)

TENNESSEE DATA SYSTEMS, LLC and                                         ORDER
INTEGRIS SOLUTIONS GROUP, LLC,

                        Defendants.
ANALISA TORRES, District Judge:

        Having received no objection to Judge Netburn’s October 11, 2018 report and
recommendation, ECF No. 62, the Court reviewed the recommendation and found “no clear error
on the face of the record.” Santana v. United States, 476 F. Supp. 2d 300, 302 (S.D.N.Y. 2007)
(quoting Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).

       Accordingly, the Court ADOPTS Judge Netburn’s thorough and well-reasoned report and
recommendation in its entirety, (1) entering judgment jointly and severally against Defendants in
the amount of $820,000, plus pre-judgment interest in the amount of $68,138.63; (2) entering
judgment against Tennessee Data Systems, LLC for an additional $9,442,433.73, plus pre-
judgment interest in the amount of $865,418.38; and (3) awarding $99,930.99 in attorney’s fees
and expenses against Tennessee Data Systems, LLC.

       The Clerk of Court is directed to enter judgment accordingly and to close the case.

       SO ORDERED.

Dated: October 29, 2018
       New York, New York
